Citation Nr: 1629113	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  14-08 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to special monthly compensation based on the need for the regular aid and attendance of another person for accrued benefits purposes.


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran had active military service from January 1950 to January 1954.  He died in December 2011; the appellant is his surviving spouse and has been properly substituted for the purposes of claims pending before VA at the time of the Veteran's death.
This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2013 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Center in St. Paul, Minnesota.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran's service-connected disabilities, muscle group III w/retained missile gunshot wound, moderate, left deltoid and muscle group XIV w/retained missile, residual gunshot wound, through and through right thigh, did not result in the requirement of regular aid and attendance of another person.


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation based on the need for aid and attendance for accrued benefits purposes have not been met.  38 U.S.C.A. 
§ 1114 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Special monthly compensation is payable to a Veteran who is, as a result of his or her service-connected disabilities, so helpless as to need or require the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. 
§ 3.350(b)(3) (2015).  The following criteria will be considered in determining whether the Veteran is in need of the regular aid and attendance of another person: the inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without such aid; the inability of the Veteran to feed himself through the loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or an incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2015).

It is not required that all the disabling conditions enumerated in 38 C.F.R. 
§ 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the claimant is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

Prior to his death, the Veteran was service-connected for muscle group III w/retained missile gunshot wound, moderate, left deltoid, evaluated as 20 percent disabling; and muscle group XIV w/retained missile, residual gunshot wound, through and through right thigh, evaluated as 10 percent disabling.  

The appellant argues that from April 27, 2011 to the time of his death, on December [redacted], 2011, while he was a resident at the [redacted], the Veteran required the aid and attendance of others.  However, she does not specifically assert that he required the assistance of others due to his service-connected disabilities.

The Board notes that in a January 2011 statement, the Veteran's physician indicated that the Veteran would benefit from a having a lift attached to their van in order to give the Veteran access into the van using his electric wheelchair.  The doctor also noted that the requested addition to the van would allow the Veteran to remain mobile and not have to be confined to the nursing home.

In a February 2011 letter, the Veteran reported that his legs had given out on him; that he could not walk anymore; and that he was still experiencing constant pain in his right thigh.  However, he also requested that the VA provide him with a lift for his van so that he would have "more freedom" and could still attend medical appointments, church and other outings.  He specifically noted that he did not want to stay in the nursing home for the rest of his life, and with the ramp for the van, all his wife would need was some home nurses to assist him "once in a while."

In an August 2011 statement, the Veteran's physician, G.M., MD noted that the due to his significant problems with memory and decision making, the Veteran was not able to be alone by himself.  The doctor also noted that the Veteran had significant weakness in the lower extremities and that he needed assistance with bathing, transfers and getting dressed.  The Veteran's diagnoses included atrial fibrillation on long-term anticoagulation; history of moderately severe cognitive impairment; depression; hearing loss; and dual chamber pacemaker, due to dysrhythmia.

On VA Aid and Attendance Examination in August 2011, it was noted that the Veteran was not permanently bedridden or hospitalized, and that he was able to travel beyond his current domicile.  It was also noted that he was a resident at the [redacted], where he was assisted daily with bathing, shaving and dressing and toileting.  The Veteran was also noted to be wheelchair bound, and to experience severe memory loss and problems ambulating, due to imbalance.  It was also noted in the examination report that the Veteran did not walk and relied on a wheelchair due to a double him replacement.  His diagnoses at that time included a gunshot wound to the right thigh, a gunshot wound to the left shoulder, cardiac arrhythmia with pacer, bilateral hip degenerative joint disease, senile dementia with severe depression, and post-traumatic stress disorder with age-related dementia.

The pertinent medical evidence of record shows that the Veteran had several severe medical conditions, including lower extremity weakness, for which he required the aid and attendance of others, from April 2011 to December 2011.  It is important to understand that this issue is not in dispute.   

However, none of these disabilities were service-connected.  In this regard, although the Veteran was noted to have lower extremity weakness, there is no indication in the medical evidence that this was a result of his service-connected right thigh gunshot wound.  In fact, it was noted during the August 2011 VA examination that he was wheelchair bound and had problems with ambulation and mobility, due to non-service-connected bilateral hip arthritis.  

The only complaint from the Veteran associated with his service-connected right thigh gunshot wound was constant pain in the right thigh.  The Veteran also reported pain in the right leg secondary to a non-service-connected right hip fracture.

Essentially, the Board finds that there is no competent medical evidence that the Veteran's service-connected right thigh gunshot wound or left shoulder gunshot wound resulted in the regular need for the aid and attendance of another person.  While the Veteran clearly had problems with this wound, this was the basis of the 30 percent rating which, by definition, would cause the Veteran some problems.  The critical question is whether is caused the problems that lead to the Veteran needing aid and attendance.  The nature of the problem was carefully considered by the Board, particularly in light of the fact that this was a wound that could impact mobility, which was the basis for the examination.  However, the examination, rather than providing evidence in support of this claim, provided evidence of high probative weight against this claim. 

As such, the Board finds the preponderance of the evidence is against the claim of entitlement to special monthly compensation for accrued benefits purposes, and the appeal must be denied.  See 38 U.S.C.A. § 5107 (West 2014).

Duties to Notify & Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the appellant "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the appellant has indicated no such records and all pertinent records have been obtained.




ORDER

Special monthly compensation based on the need of regular aid and attendance for accrued benefits purposes is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


